Title: From James Madison to Edmund Randolph, 31 May 1789
From: Madison, James
To: Randolph, Edmund


My dear friendN. York May 31. 1789.
I have been favored with yours of the 19th. instant and thank you for the answer to Mr. St. John’s enquiries. The apprehensions of Mrs. Randolph give me unfeigned concern, but I indulge strong hopes that they proceed from an imaginary cause. There are so many symptoms which mimic the cancerous that it would be wrong to suffer appearances to prevail against the favorable chances. At the same time it is impossible to disapprove of the forecast with which the occasion inspires you.
Our business here goes on very slowly, though in a Spirit of moderation and accomodation which is so far flattering. The bill for regulating the quantum of duties is not yet come back from the Senate. Some alterations will be made, but none that affect the substance of the plan, unless it be the abolition of a small favor to the Nations in Alliance with us copied from the laws of Virginia. One of our Senators whose ideas on another point excite animadversions among his constituents seems not to consult their sentiments on this. I think myself that it is impolitic, in every view that can be taken of the subject, to put G. Britain at once on the footing of a most favored nation. The bill for collecting the duties is now before the H. of Reps. and I fear will not be very quickly despatched. It has passed thro’ several hands legal as well as mercantile, and notwithstanding is in a crude state. It might certainly have been put into a better; though in every step the difficulties arising from novelty are severely experienced, and are an ample as well as just source of apology. Scarcely a day passes without some striking evidence of the delays and perplexities springing merely from the want of precedents. Time will be a full remedy for this evil; and will I am persuaded, evince a greater facility in legislating uniformly for all the States than has been supposed by some of the best friends of the Union.
Among other subjects on the anvil is the arrangements of the subordinate Executive departments. A Unity in each has been resolved on, and an amenability to the President alone, as well as to the Senate by way of impeachment. Perhaps it would not be very consistent with the Constitution to require the concurrence of the Senate in removals. The Executive power seems to be vested in the President alone, except so far as it is qualified by an express association of the Senate in appointments; in like manner as the Legislative is vested in Congress, under the exception in favor of the President’s qualified negative. Independently of this consideration I think it best to give the Senate as little agency as possible in Executive matters, and to make the President as responsible as possible in them. Were the heads of departments dependent on the Senate, a faction in this branch might support them agst. the President, distract the Executive department, and obstruct the public business. The danger of undue power in the President from such a regulation is not to me formidable. I see, and politically feel that that will be the weak branch of the Government. With a full power of removal, the President will be more likely to spare unworthy officers, thro’ fear, than to displace the meritorious thro caprice or passion. A disgusted man of influence would immediately form a party agst. the administration—endanger his reelection—and at least go into one of the Houses and torment him with opposition.
I can not close this without a disagreeable recollection of the date of my last. I am most negligent towards my best friends perhaps because I have most confidence in their forgiveness. I will at least in future inclose the newspapers when I can do no more. I never had less time that I could truly call my own than at present, of which I hope you will consider my irregular correspondence as the fullest proof, Yrs. truly Most Affecly.
Js. M. Jr
